Citation Nr: 0808718	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-34 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial disability rating than 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for PTSD 
and assigned an initial disability rating of 30 percent for 
the period of claim from February 23, 2006 (date of claim).  
In June 2006, the veteran entered a timely notice of 
disagreement with the initial disability rating assigned by 
the May 2006 rating decision.  The RO issued a statement of 
the case on this initial rating issue in October 2006.  The 
veteran's timely substantive appeal on the issue of higher 
initial rating for PTSD was received in October 2006. 

The veteran appeared and testified at a personal hearing in 
October 2007 before the undersigned Acting Veterans Law Judge 
sitting at Muskogee, Oklahoma.  A transcript of the hearing 
has been added to the record.


FINDINGS OF FACT

1.  For the entire period of claim from February 23, 2006, 
the veteran's PTSD symptomatology has more nearly 
approximated occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; panic attacks more than once a week; 
impairment of memory; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships. 

2.  For the entire period of claim from February 23, 2006, 
the veteran's PTSD symptomatology has not more nearly 
approximated occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, for the 
entire period of claim from February 23, 2006, the veteran's 
service-connected PTSD symptoms more nearly approximated the 
schedular criteria for a 50 percent disability rating.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  This appeal 
arises from disagreement with the initial evaluation 
following the grant of service connection.  In the present 
appeal, the February 2007 and November 2007 letters advised 
the veteran regarding a higher rating for PTSD.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

Service and VA medical records, a VA examination report, VA 
outpatient treatment reports, and the veteran's personal 
hearing testimony and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claim that VA has not sought.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and testimony.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Higher Initial Rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.    

The present appeal arises from a February 2006 claim for 
service connection for PTSD.  A May 2006 rating decision 
during the appeal granted service connection for PTSD, and 
assigned an initial disability rating of 30 percent from 
February 23, 2006 (date of claim).  The veteran entered a 
timely notice of disagreement with the initial disability 
rating of 30 percent assigned by the May 2006 rating 
decision.  The Board has considered the entire appeal period 
to see if the evidence warrants the assignment of different 
ratings for different periods of time, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran contends generally that a higher initial 
disability rating of at least 50 percent is warranted for his 
service-connected PTSD.  In his notice of disagreement, the 
veteran wrote that his medication had been increased, and 
that he had been terminated from Vocational Rehabilitation. 

Under Diagnostic Code 9411, the General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130 provides a 30 percent 
disability rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF Scale score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Scale score 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In this case, an April 2006 VA PTSD (contract) examination 
report reflects the veteran's report of symptoms of chronic 
sleep impairment and insomnia, and daily anxiety attacks four 
to five times per day.  Clinical findings included abnormal 
depressed mood and affect, anxiety, anger, irritability, 
impatience, apathy, tearfulness, signs of suspiciousness, and 
mildly impaired memory.  The diagnosis was PTSD.  The 
examiner assigned a GAF of 50, which represents serious 
symptoms or any serious impairment of social and occupational 
functioning.  

A subsequent April 2006 VA mental health evaluation report 
includes the veteran's report of flashbacks, anger and 
irritability, depression, dysphoria, chronic sleep 
impairment, inability to concentrate at times, and relational 
problems.  Clinical findings included a dysphoric mood, 
anxious affect, and only fair attention and concentration.  
The examiner assigned a GAF of 58, which represents moderate 
symptoms or moderate difficulty in social and occupational 
functioning. 

VA outpatient treatment records reflect that in March 2006 
the veteran complained of a lot of flashbacks, was defensive, 
depression, sleeping difficulties that include nightmares and 
insomnia, anxiety and panic, irritability, and was less 
social.  The examiner assigned a GAF of 60, which represents 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  A June 2006 VA treatment entry 
shows that the veteran also has dysthymia associated with his 
PTSD, that is indicated by a dysphoric and anxious mood and 
affect.  A March 2007 VA treatment entry reflects a report of 
exacerbation of PTSD symptoms that was possibly an 
anniversary reaction, and continued poor sleep and increase 
in day time panic episodes.  The examiner assigned a GAF of 
54 (current) and 55 (highest for the past year), which 
represents moderate symptoms or moderate difficulty in social 
and occupational functioning.

At the personal hearing in October 2007, the veteran 
testified that he experienced panic attacks, anger, 
flashbacks, memory problems, depression, suspiciousness, and 
did not socialize much except for treatment groups; that VA 
doctors had increased his medication; that he had reported to 
doctors since he was first seen for PTSD that he was having 
panic attacks, and he used to have two to three panic attacks 
per day; and VA had denied Vocational Rehabilitation training 
for him.  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that, for the entire period of initial rating claim 
from February 23, 2006, the veteran's service-connected PTSD 
symptomatology has more nearly approximated occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; panic attacks more 
than once a week; impairment of memory; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, as 
contemplated by a 50 percent disability rating.  38 C.F.R. 
§ 4.130. 

Based on the evidence of record, the Board further finds that 
the veteran's PTSD symptoms have not for any period of the 
initial rating claim from February 23, 2006 manifested 
symptomatology that more nearly approximates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, as required for a higher disability rating of 
70 percent under Diagnostic Code 9411.   

With regard to the weight to assign various GAF scores that 
have been assigned, the totality of GAF scores reflect not 
more than moderate symptoms or moderate difficulty in social 
and occupational functioning, which is also roughly 
consistent with the 50 percent rating criteria of 
occupational and social impairment with reduced reliability 
and productivity due to specific psychiatric symptoms.  

While the Board notes the veteran's contention that his 
psychiatric medication had to be increased, such a fact is of 
minimum probative value because the use of medications is not 
part of the 50 percent or 70 percent rating criteria.  In 
determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992). 

For these reasons, the Board finds that the schedular 
criteria for a 50 percent initial disability rating, but no 
higher, for service-connected PTSD have been met for the 
entire period of claim from February 23, 2006.  38 U.S.C.A. § 
5107; 38 C.F.R. 
§§ 4.3, 4.7. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
rate the severity of this disability.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

A higher initial disability rating of 50 percent for service-
connected PTSD is granted for the entire period of initial 
rating claim from February 23, 2006, subject to the criteria 
for payment of monetary awards.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


